Case 4:18-cv-00010-JHM-HBB Document 106 Filed 12/02/20 Page 1 of 3 PageID #: 943




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

CIVIL ACTION NO: 4:18-CV-00010-JHM

DANIELLE GERRY, for herself and others                                   PLAINTIFF
similarly situated

V.

CHENG “BENNY” LIN, et al.                                                DEFENDANTS

                               MEMORANDUM OPINION AND ORDER

       This matter is before the Court on the issue of damages due Plaintiff Danielle Gerry. In a

previous order the Court granted judgment against Defendants Cheng “Benny” Lin and Yamato

Steakhouse of Japan Corp. but it did not determine the issue of damages. [DN 103 at 1]. A damages

hearing was held on November 30, 2020. The Plaintiff and counsel appeared by teleconference.

Although notice was provided to the Defendants, they did not appear at the hearing nor did they

contact the Court wishing to participate telephonically.

       Gerry requests an award of (A) $50,000 in compensatory damages for mental and emotional

distress, (B) $6,080 in compensatory damages for lost wages, (C) $48,363.35 in attorney’s fees, and

(D) $8.10 in litigation expenses. [DN 101-4]. The record supports the amount Gerry requests for

attorney’s fees and litigation expenses. Regarding lost wages, Gerry calculates her damages by

considering Defendants should have employed her from December 20, 2017 (when she was

terminated) until May 1, 2018 (when she obtained new employment). [DN 101-2 ¶¶ 30–32]. The

$6,080 amount assumes Gerry would have worked 40 hours per week at $8.00 per hour. [Id. at ¶ 32].

However, at the hearing Gerry testified that she found part-time employment in March 2018. She did

not provide the Court with the exact date she started her new employment, nor did she provide any

evidence of her earnings from that part-time employment. Therefore, the Court will reduce her claim
Case 4:18-cv-00010-JHM-HBB Document 106 Filed 12/02/20 Page 2 of 3 PageID #: 944




for lost wages for the period of time from December 20, 2017 (when she was terminated) until March

15, 2018 and award compensatory damages for lost wages in the amount of $4,160.

       Next, the Court finds Gerry’s request for an award of $50,000 in compensatory damages for

mental and emotional distress to be excessive. While emotional distress is difficult to quantify, the

evidence simply does not support a $50,000 award for mental and emotional distress. The Court does

not doubt that Gerry experienced emotional distress as described in her affidavit and at the hearing,

however, the period of her suffering was not of long duration, nor was it severe. Gerry testified that

she was terminated in December 2017 and got a new job in March 2018. She did not allege that she

continued to suffer from any emotional distress after she began her new job. She did not seek any

medical attention during this period of time to alleviate her distress. There is also no evidence that

Gerry experienced any physical symptoms related to her distress. Based on her testimony at the

hearing, after her termination, she was fully capable of functioning at home undertaking routine tasks

of housework.

       It is worth noting that Gerry settled the same emotional distress damages claim with Taoquing

“Amy” Wang and Yamato Steak House, Inc for significantly less money. [DN 81-1 at 3]. While the

Court recognizes that a settlement agreement is a negotiated amount between the parties, it stands in

stark contrast to her emotional distress damages request here.

       Finally, Gerry relies on a few cases to argue that $50,000 is appropriate: Moore v. Freeman,

355 F.3d 558 (6th Cir. 2004), Lambert v. Ackerley, 180 F.3d 997 (9th Cir. 1999), Travers v. Flight

Servs. & Sys., Inc., 808 F.3d 525 (1st Cir. 2015), and Soto v. Adams Elevator Equip. Co., 941 F.2d

543 (7th Cir. 1991). They are not persuasive here considering the evidence before the Court as

previously described. Considering the evidence in this case, the Court finds that $20,000 is an

appropriate amount to reward Plaintiff as compensatory damages for her emotional distress.




                                                  2
Case 4:18-cv-00010-JHM-HBB Document 106 Filed 12/02/20 Page 3 of 3 PageID #: 945




         The Court will issue a separate final judgment.




                                                                December 2, 2020




cc: counsel of record
   Cheng Lin, pro se

   Cheng Lin
   Yamato Steakhouse of Japan Corp.
   822 Barnett St.
   Vincennes, Indiana 47591

   and

   Cheng Lin
   2423 N. 6th Street
   Vincennes, Indiana 47591.




                                                   3
